
	
		I
		111th CONGRESS
		2d Session
		H. R. 5334
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Luján (for
			 himself and Mr. Heinrich) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Rio Grande del Norte National
		  Conservation Area in the State of New Mexico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Río Grande del Norte National
			 Conservation Area Establishment Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the Río Grande
			 del Norte National Conservation Area established by section 3(a)(1).
			(2)Land grant
			 communityThe term land grant community means a
			 member of the Board of Trustees of confirmed or nonconfirmed community land
			 grants within the Conservation Area.
			(3)Management
			 planThe term management plan means the management
			 plan for the Conservation Area developed under section 3(d).
			(4)MapThe
			 term map means the map entitled Río Grande del Norte
			 National Conservation Area and dated November 4, 2009.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of New Mexico.
			3.Establishment of
			 national conservation area
			(a)Establishment
				(1)In
			 generalThere is established the Río Grande del Norte National
			 Conservation Area in the State.
				(2)Area
			 includedThe Conservation Area shall consist of approximately
			 235,980 acres of public land in Taos and Río Arriba counties in the State, as
			 generally depicted on the map.
				(b)PurposesThe
			 purposes of the Conservation Area are to conserve, protect, and enhance for the
			 benefit and enjoyment of present and future generations the cultural,
			 traditional, archaeological, natural, ecological, geological, historical,
			 wildlife, educational, recreational, and scenic resources of the Conservation
			 Area.
			(c)Management
				(1)In
			 generalThe Secretary shall manage the Conservation Area—
					(A)in a manner that
			 conserves, protects, and enhances the resources of the Conservation Area;
			 and
					(B)in accordance
			 with—
						(i)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(ii)this Act;
			 and
						(iii)any other
			 applicable laws.
						(2)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the
			 Conservation Area that the Secretary determines would further the purposes
			 described in subsection (b).
					(B)Use of motorized
			 vehicles
						(i)In
			 generalExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles in the Conservation Area
			 shall be permitted only on roads designated for use by motorized vehicles in
			 the management plan.
						(ii)New
			 roadsNo additional road shall be built within the Conservation
			 Area after the date of enactment of this Act unless the road is needed for
			 public safety or natural resource protection.
						(C)GrazingThe
			 Secretary shall permit grazing within the Conservation Area, where established
			 before the date of enactment of this Act—
						(i)subject to all
			 applicable laws (including regulations) and Executive orders; and
						(ii)consistent with
			 the purposes described in subsection (b).
						(D)Collection of
			 piñon nuts, firewood, medicinal plants and herbsNothing in this section precludes the
			 traditional collection of firewood, medicinal plants and herbs, and piñon nuts
			 in the Conservation Area for noncommercial personal use—
						(i)in
			 accordance with any applicable laws; and
						(ii)subject to such
			 terms and conditions as the Secretary determines to be appropriate.
						(E)Utility
			 right-of-way upgradesNothing in this section precludes the
			 Secretary from renewing or authorizing the upgrading (including widening) of an
			 existing utility right-of-way through the Conservation Area in a manner that
			 minimizes harm to the purposes of the Conservation Area described in subsection
			 (b)—
						(i)in
			 accordance with—
							(I)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
							(II)any other
			 applicable law; and
							(ii)subject to such
			 terms and conditions as the Secretary determines to be appropriate.
						(F)Tribal cultural
			 uses
						(i)AccessThe
			 Secretary shall, in consultation with Indian tribes or pueblos—
							(I)ensure the
			 protection of religious and cultural sites in the Conservation Area; and
							(II)provide access to
			 the sites by members of Indian tribes or pueblos for traditional cultural and
			 customary uses, consistent with Public Law 95–341 (commonly known as the
			 American Indian Religious Freedom Act) (42 U.S.C. 1996).
							(ii)Temporary
			 closuresIn accordance with Public Law 95–341 (commonly known as
			 the American Indian Religious Freedom Act) (42 U.S.C. 1996), the
			 Secretary, on request of an Indian tribe or pueblo, may temporarily close to
			 general public use 1 or more specific areas of the Conservation Area in order
			 to protect traditional cultural and customary uses in those areas by members of
			 the Indian tribe or the pueblo.
						(d)Management
			 plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a management plan for the Conservation
			 Area.
				(2)Other
			 plansTo the extent consistent with this Act, the plan may
			 incorporate in the management plan the Río Grande Corridor Management Plan in
			 effect on the date of enactment of this Act.
				(3)ConsultationThe
			 management plan shall be developed in consultation with—
					(A)State and local
			 governments;
					(B)tribal
			 governmental entities;
					(C)land grant
			 communities; and
					(D)the public.
					(4)ConsiderationsIn
			 preparing and implementing the management plan, the Secretary shall consider
			 the recommendations of Indian tribes and pueblos on methods for—
					(A)ensuring access to
			 religious and cultural sites;
					(B)enhancing the
			 privacy and continuity of traditional cultural and religious activities in the
			 Conservation Area; and
					(C)protecting
			 traditional cultural and religious sites in the Conservation Area.
					(e)Incorporation of
			 acquired land and interests in landAny land that is within the
			 boundary of the Conservation Area that is acquired by the United States
			 shall—
				(1)become part of the
			 Conservation Area; and
				(2)be managed in
			 accordance with—
					(A)this Act;
			 and
					(B)any other
			 applicable laws.
					(f)Special
			 management areas
				(1)In
			 generalThe establishment of the Conservation Area shall not
			 change the management status of any area within the boundary of the
			 Conservation Area that is—
					(A)designated as a
			 component of the National Wild and Scenic Rivers System under the Wild and
			 Scenic Rivers Act (16 U.S.C. 1271 et seq.); or
					(B)managed as an area
			 of critical environmental concern.
					(2)Conflict of
			 lawsIf there is a conflict between the laws applicable to the
			 areas described in paragraph (1) and this Act, the more restrictive provision
			 shall control.
				4.Designation of
			 wilderness areas
			(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the Conservation Area are designated as
			 wilderness and as components of the National Wilderness Preservation
			 System:
				(1)Cerro del yuta
			 wildernessCertain land administered by the Bureau of Land
			 Management in Taos County, New Mexico, comprising approximately 13,420 acres as
			 generally depicted on the map, which shall be known as the Cerro del
			 Yuta Wilderness.
				(2)Río san antonio
			 wildernessCertain land administered by the Bureau of Land
			 Management in Río Arriba County, New Mexico, comprising approximately 8,000
			 acres, as generally depicted on the map, which shall be known as the Río
			 San Antonio Wilderness.
				(b)Management of
			 wilderness areasSubject to valid existing rights, the wilderness
			 areas designated by subsection (a) shall be administered in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that with respect
			 to the wilderness areas designated by this Act—
				(1)any reference to
			 the effective date of the Wilderness Act shall be considered to be a reference
			 to the date of enactment of this Act; and
				(2)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary.
				(c)Incorporation of
			 acquired land and interests in landAny land or interest in land
			 within the boundary of the wilderness areas designated by subsection (a) that
			 is acquired by the United States shall—
				(1)become part of the
			 wilderness area in which the land is located; and
				(2)be managed in
			 accordance with—
					(A)the Wilderness Act
			 (16 U.S.C. 1131 et seq.);
					(B)this Act;
			 and
					(C)any other
			 applicable laws.
					(d)GrazingGrazing
			 of livestock in the wilderness areas designated by subsection (a), where
			 established before the date of enactment of this Act, shall be administered in
			 accordance with—
				(1)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines set
			 forth in appendix A of the Report of the Committee on Interior and Insular
			 Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
				(e)Buffer
			 zones
				(1)In
			 generalNothing in this section creates a protective perimeter or
			 buffer zone around any wilderness area designated by subsection (a).
				(2)Activities
			 outside wilderness areasThe fact that an activity or use on land
			 outside any wilderness area designated by subsection (a) can be seen or heard
			 within the wilderness area shall not preclude the activity or use outside the
			 boundary of the wilderness area.
				(f)Release of
			 wilderness study areasCongress finds that, for purposes of
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)), the public land within the San Antonio Wilderness Study Area not
			 designated as wilderness by this section—
				(1)has been
			 adequately studied for wilderness designation;
				(2)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
				(3)shall be managed
			 in accordance with this Act.
				5.General
			 provisions
			(a)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file the map and legal descriptions of the
			 Conservation Area and the wilderness areas designated by section 4(a)
			 with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe map and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct errors in the legal description and map.
				(3)Public
			 availabilityThe map and legal descriptions filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
				(b)National
			 landscape conservation systemThe Conservation Area and the
			 wilderness areas designated by section 4(a) shall be administered as components
			 of the National Landscape Conservation System.
			(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife located on public land in the State,
			 except that the Secretary, after consultation with the New Mexico Department of
			 Game and Fish, may designate zones where, and establishing periods when,
			 hunting shall not be allowed for reasons of public safety, administration, or
			 public use and enjoyment.
			(d)WithdrawalsSubject
			 to valid existing rights, any Federal land within the Conservation Area and the
			 wilderness areas designated by section 4(a), including any land or interest in
			 land that is acquired by the United States after the date of enactment of this
			 Act, is withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(e)Treaty
			 rightsNothing in this Act enlarges, diminishes, or otherwise
			 modifies any treaty rights.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
